Citation Nr: 1425309	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-07 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cervical spine disorder, claimed as a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to May 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Gretna, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for a neck disorder.  Jurisdiction resides with the New Orleans, Louisiana RO.  In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, the Board notes that the Veteran has been diagnosed with degenerative disc disease at multiple levels of the cervical spine.  See January 2002 VA MRI report.  

Further, service treatment records reveal that the Veteran was involved in a motor vehicle accident during service.  Various complaints of head and shoulder pain associated with the in-service motor vehicle accident are documented in the Veteran's service treatment records.  

The Veteran contends that his current neck disorder is related to the motor vehicle accident sustained in service.  The Board notes that the Veteran has not been afforded a VA examination in connection with his claim.  

Upon review of the evidence currently of record, the Board finds that a VA examination is warranted in order to assist in determining whether any currently diagnosed neck disorder is related to service, to include the in-service motor vehicle accident.

Finally, the last VA treatment record is dated March 18, 2010 from the Houston, Texas VA Healthcare system.  On remand, updated VA treatment records should be obtained and associated with the claims file or the Virtual VA electronic claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records from the Houston Healthcare system from March 19, 2010 to the present and associated with the record.  Any negative responses should be properly documented in the record.

2.  Then, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any diagnosed cervical spine disorders.  The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review has been accomplished.  Any necessary testing should be conducted and any pertinent findings should be documented in the examination report.

The VA examiner shall list all current diagnoses pertaining to the Veteran's cervical spine.

Then, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a diagnosis associated with the cervical spine had its origin in service or is in any way related to service, to include the in-service motor vehicle accident. 

A rationale for any opinion reached should be provided. 

3.  When the development requested has been completed, and the RO/AMC has ensured compliance with the requested actions, this case should again be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



